DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir Vltavsky et al (GB643990, here after 990), further in view of Milton Sh. Greenhalgh et al( U. S. Patent: 3979488, here after 488).
Claims 2, and 7-8 are rejected. 990 teaches a method of applying a polymer coating material to a wire using a coating apparatus [column 1 lines 9-15, 27- fig. 1, column 3 lines 21-26, 59-63], the method comprising:

heating the coating material in the injection channel(12) to a first temperature such that the coating material flows into the coating chamber of the coating apparatus;
feeding wire (18) through the coating chamber of the coating apparatus so as to apply the coating material to the wire in the coating chamber through the movement of the wire through the coating chamber [fig. 1], wherein the coating material surrounds and is in direct contact with the wire from the second end of the injection channel to an end of the coating chamber [fig. 1];
pressurising the coating material in the coating chamber prior to feeding the wire through the coating chamber; and
maintaining the pressure throughout the coating process[column 3 lines 41-47, column 4 lines 115-end, fig. 1]. Although it is obvious that the material in the coating chamber (die) has to have appropriate viscosity for being applied to the wire, but 990 does not teach heating the coating material in the coating chamber (die) to a second temperature, higher than the first temperature. 488 teaches a method of applying coating (elastomer) to a wire when the material in feeder(first temperature) have less than  121C, and heating the material in coating chamber(die) to 149C(second temperature)[column 9 lines 16-31], therefore have suitable viscosity for applying to wire. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of applying a polymer coating to a wire 
Claim 5 is rejected as 990 teaches changing the phase of the coating material in the coating apparatus (melting) [column 2 lines 18-27].
Claim 6 is rejected as 990 teaches changing the phase of the coating material from a solid coating material when it is input at the first end of the injection channel to a molten coating material at the coating chamber(solid material enters, preheat and melted and then introduce to the coating chamber or die).
Claim 9 is rejected. 990 doesn't teach the pressure in coating chamber (die head). 488 teaches the pressure in the coating chamber is in the range of 2500-4000 psig (17.23-27.57 MPa). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of applying a polymer coating to a wire with 990 and 488 method when the pressure in the coating chamber is in the range of 2500-4000 psig (17.23-27.57 MPa) [column 9 lines 22-32], because 488 teach it is a suitable pressure for coating a wire with polymer material.
Claim 10 is rejected as 990 teaches pressurising the injection channel through a movement of a piston (10) [fig. 1], which in fact coating material in the coating chamber also moves via pressurized material.
Claim 11 is rejected. 990 teaches maintaining the pressure within the injection channel and coating chamber at a pressure for applying the coating material to the wire[column 2 lines 70-77, column 4 lines 105-108](there should be a pressure in coating chamber to have coating on wire).

Claim 13 is rejected as 488 teach curing temperature (setting temperature) of 232C (450F), which is more than second temperature 148.8C (300F) [column 10 lines 31-33].
Claim 16 is rejected. 990 teaches a method of applying a polymer coating material to a wire using a coating apparatus, the method comprising:
receiving coating material input to the coating apparatus at a first end of an elongate injection channel of the coating apparatus and supplying the received coating material to a coating chamber(die) that is arranged at a second end of the injection channel;
heating the coating material in the injection channel to a first temperature such that the coating material flows(melt) into the coating chamber of the coating apparatus;
feeding wire through the coating chamber of the coating apparatus so as to apply the coating material to the wire in the coating chamber through the movement of the wire through the coating chamber;
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vladimir Vltavsky et al (GB643990, here after 990), Milton Sh. Greenhalgh et al( U. S. Patent: 3979488, here after 488), further in view of Gordon D. Baxter et al( U. S. Patent: 4708837, here after 837).

receiving the wire from the inlet port at an elongate cylindrical section of the coating chamber extending transverse to the injection channel; and
passing the wire out of an outlet port of the coating chamber through a nozzle[Fig. 1]. 990 does not teach the nozzle is tapers conically. 837 teaches a method of coating a wire with extruder, when the nozzle is in conical shape [fig. 2] to adjust the diameter and thickness of the insulating layer [fig. 2]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of applying a polymer coating to a wire with 990, and 488 method where the nozzle of die have conical shape, because it can adjust the diameter and thickness of the insulating layer (conical shape leads to a maximum diameter at a junction between the outlet port and the cylindrical section to a minimum diameter at an end of the outlet port).
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir Vltavsky et al (GB643990, here after 990), Milton Sh. Greenhalgh et al( U. S. Patent: 3979488, here after 488), further in view of Michael Druet et al( U. S. Patent Application: 2008/0038392, here after 392).
Claim 3 is rejected. 990 teaches passing the wire through an inlet port of the coating chamber through which the wire enters the coating apparatus;
receiving the wire from the inlet port at an elongate cylindrical section of the coating chamber extending transverse to the injection channel; and

Claim 4 is rejected. Although 990 does not clearly teaches the injection channel is at central of the coating chamber, but 392 teaches receiving the coating material from the injection channel at a central section of the cylindrical section of the coating chamber [fig. 1, fig. 6]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of applying a polymer coating to a wire with 990, and 488 method where the injection channel is at a central section of the cylindrical section of the coating chamber, because it is suitable arrangement for extrusion apparatus for making coated wires
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir Vltavsky et al (GB643990, here after 990), Greenhalgh et al (U. S. Patent: 3979488, here after 488), further in view of G. Daniel Hilker et al (U. S. Patent: 4521173, here after 173).
Claim 14 is rejected. 990 and 488 teach the limitation of claim 2. 990 teach coating apparatus for coating a wire, and teaches after coating the wire is wound[fig. 1]. 
Claim 15 is rejected. 990 teaches continues process and teaches controlling the temperature, but does not teach controlling system. 173 teaches continuous process for coating wires and teaches controlling, by a control system at least one of the temperature in the coating apparatus [column 6 lines 23-45, column 7 lines 10-19], and oven [column 10 lines 19-34], and the speed of the wire through the coating apparatus, .
Response to Arguments
Applicant's arguments filed 10/30/20 have been fully considered but they are not persuasive. The applicant argument that the previous references do not teach the new limitation of amended claim 2 is not persuasive as “990” teaches the wire is in direct touch with coating material at the second end of the injection channel (see fig. 1 and claim rejection above). The applicant argument regarding pressurizing the piston is not persuasive, once the piston pressurize the chamber (in one cycle) the wire is coated with the material pressurized (otherwise the material under variable pressure would make the coating around the wire uneven).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712